Citation Nr: 1203260	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  10-10 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for lumbar disc disease, multilevel, with disc bulging, spinal canal, foraminal stenosis and bilateral sciatica.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and associate



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a TDIU in increased rating claims when the issue of unemployability is raised by the record.  As discussed below, the record here raises the issue of entitlement to TDIU.  Thus, under Rice, the Board has jurisdiction over the Veteran's TDIU claim, which for the purpose of clarity is listed as a separate issue on the title page. 

In this regard, note that in a statement received in April 2010, the Veteran indicated his belief that he did not qualify for TDIU and that the claim for TDIU should be dismissed.  However, the Veteran testified in November 2011 at a Travel Board hearing before the undersigned Veterans Law Judge, and it is clear from the transcript of that hearing that the Veteran does not wish to withdraw that claim that is inherently a part of his increased rating claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA last examined the Veteran for his service-connected lumbar spine disability in November 2008.  At that time the Veteran complained of constant lumbar spine pain only partially relieved with pain medication, with left sciatica and radiation of pain from the lumbar area to both buttocks and down the left leg to the left ankle (constant), and with burning in all right toes (intermittent).  

After examination the assessment was that the Veteran had chronic and disabling low back pain requiring daily opiates to remain at work, and had progressive and worsening degenerative facet and disc disease by MRI criteria with severe left sided foraminal stenosis L4/5 and L5/S1.  Also, the Veteran had numbness in his right great toe on the medial side of the right foot, and also bilateral paraspinal muscle tenderness.  The report concludes with a diagnosis of lumbar disc disease, multilevel, with disc bulging, spinal canal and foraminal stenosis, bilateral sciatica.

There are no medical treatment records on file dated following the November 2008 VA examination.  However, in a VA Form 9 submitted in March 2010, the Veteran stated that his service-connected lumbar spine disability had continued to deteriorate, and currently required a cane to walk; and his limitation of motion had prevented him from working.  He reported that he was receiving Social Security Administration (SSA) disability benefits, and indicated there had been a significant change in his disability.  In a VA Form 9 he submitted later that month, he reiterated that his back disability had worsened "to the point that I cannot work" and some days he could not sit, stand or work.  

At the Veteran's November 2011 Travel Board hearing he competently testified that the condition of his back disability had worsened since the time of his November 2008 VA examination.  The evidence indicates that the Veteran's low back disability has worsened since the October 2006 VA examination.  Therefore, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his back disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Under these circum-stances, the Board has no discretion and must remand this claim.  

As noted above, the Court has held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for an increased rating for a disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, if during the course of a rating appeal, the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which a rating is sought, then the issue of entitlement to TDIU is part of the initial rating claim and should be considered in connection with that rating claim.  Id.  

Here the evidence reasonably raises the issue of entitlement to a TDIU as an element of the rating claim.  As noted above, the Veteran has essentially asserted that due to the severity of his low back disability, he is unable to do activities necessary to work, and thereby was unemployable.  The Veteran is in receipt of disability benefits from the SSA on the basis of disability beginning in January 2010, and there is no indication that the Veteran is currently working.  Because entitlement to a TDIU is part of the Veteran's rating claim, the proper remedy here is to remand the TDIU issue for all required development and adjudication.  Notably, in March 2010, the RO sent the Veteran a letter containing notice in compliance with requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010) including an explanation as to the information or evidence needed to establish a TDIU claim.

A notice of award document shows that the Veteran is in receipt of SSA disability benefits beginning January 2010.  However, the claims file does not contain any medical records associated with that notice document as the basis for the award.  Nor are there any medical records otherwise dated after the November 2008 VA examination.  Based on the foregoing, the record indicates that there could be medical treatment records outstanding pertaining to the Veteran's service-connected lumbar spine disability and associated neurological conditions.  On remand the RO must associate any pertinent outstanding records with the claims folder, to include requesting any medical records associated with his award of SSA disability benefits.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Request that the Veteran identify any outstanding VA or private treatment records pertaining to his service-connected lumbar spine disability including any peripheral or other neurological symptomatology, feasibly associated with the lumbar spine disability.  Request all such records including any associated with his award of SSA disability benefits, and associate these with the claims folders.

2.  Notify the Veteran that he may submit statements from him and others describing fully the various symptoms and impairment resulting from his lumbar spine disability, and the impact of these on his ability or inability to work.

3.  After completion of the above development, schedule the Veteran for appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to or part of the Veteran's lumbar spine disability, to include any peripheral neuropathy involving the lower extremities and erectile dysfunction.  The claims folder should be made available to and be reviewed by the examiner and all necessary tests should be conducted.  The examiner should identify all thoracolumbar spine orthopedic and neurologic pathology found to be present.  The orthopedic aspect of the examination should include all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's low back, i.e., the extent of the Veteran's pain-free motion.

In addition, to the extent possible, the examiner should state whether the low back disability has been productive of any incapacitating episodes, defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician.  If so, describe the frequency and duration of those episodes.  

The examiner must discuss the nature and severity of any right and left lower extremity radiculopathy or neuropathy found to be present.

The examiner must also state whether the Veteran has any objective neurologic abnormalities such as bowel or bladder problems, or erectile dysfunction or other neurogenic conditions associated with or due to his lumbar spine disability.  

After all necessary tests are conducted, the examiner must opine as to (1) the impact of the Veteran's overall lumbar spine disability on his ability to work, and (2) whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected low back disability, including any associated neurological disabilities caused by the service-connected low back disability, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

4.  Then readjudicate the appeal, to include adjudicating whether a TDIU is warranted.  If any benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

